 Case 18-01297        Doc 481     Filed 04/18/19 Entered 04/18/19 08:58:32        Desc Main
                                   Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                       Chapter 11 Bankruptcy
                                                              Case No. 18-01297
VEROBLUE FARMS USA, INC., et al
                                                    MINOR MODIFICATIONS TO PLAN
                 Debtors.


           COMES NOW VeroBlue Farms USA, Inc. (it and other Debtors in this case are, for

ease of reference, referred to as the “Debtor”), by and through counsel, pursuant to

Bankruptcy Code section 1127(b):

           1.    Sections 5.01, 5.02, 5.03(a), 5.03(b), and 5.03(c) of the Plan are amended to

provide that the holder of the applicable Holder of the Allowed Claim will be paid in full in

Cash on the Effective Date of the Plan or as soon thereafter as practicable.

           2.    The following sentence shall be added to the end of Section 9.15: “For the

avoidance of doubt, Section 9.15 does not apply to the claims of any party to the litigation

pending as 19-CV-764 in the United States District Court for the Northern District of Texas,

provided that such party does not receive payment or distribution under the Plan.

           3.    Section 9.14 of the Plan is amended by deletion of the following phrase: “OR

ON BEHALF OF THE HOLDER OF ANY CLAIM OR EQUITY INTEREST OR

OTHER ENTITY.”

           4.    In addition, the following sentence shall be added to the end of Section 9.14:

“Notwithstanding any provision in the Plan, upon entry of the Confirmation Order, parties

in the litigation pending as 19-CV-764 in the United States District Court for the Northern

District of Texas may, to the full extent the Bankruptcy Code permits, plead any and all




                                                1
19117706
 Case 18-01297         Doc 481      Filed 04/18/19 Entered 04/18/19 08:58:32   Desc Main
                                     Document     Page 2 of 2


defenses for an amount up to but not exceeding any recovery that may be obtained by the

Debtors, without prejudice to each parties’ rights to dispute such claims.”

           5.    All references to “Debtor Releasees” in the Plan shall refer to “Debtor

Released Parties,” and vice versa. The definition of Debtor Releases shall be amended with

the addition of “Rick Sheriff” to the final sentence immediate after “Robert Goodman” and

before “or any affiliate of the foregoing.

           Dated: April 18, 2019.

                             AG & BUSINESS LEGAL STRATEGIES

                             Joseph A. Peiffer
                             P.O. Box 11425
                             Cedar Rapids, IA 52410-1425
                             1350 Boyson Road, Suite A-1
                             Hiawatha, IA 52233-2211
                             Telephone: (319) 363-1641
                             Facsimile: (319) 200-2059
                             Email: joe@ablsonline.com

                               - and -

                             ELDERKIN & PIRNIE

                             /s/ Dan Childers__
                             Dan Childers
                             316 Second Street SE, Suite 124
                             P.O. Box 1968
                             Cedar Rapids, IA 52401
                             Telephone: (319) 362-2137
                             Facsimile: (319) 362-1640
                             Email: dchilders@elderkinpirnie

                             Counsel for the Debtors




                                                2
19117706
